Case 2:20-cv-02291-DOC-KES Document 147-1 Filed 07/14/20 Page 1 of 5 Page ID
                                 #:2059




                      EXHIBIT A




                                EXHIBIT A
Case 2:20-cv-02291-DOC-KES Document 147-1 Filed 07/14/20 Page 2 of 5 Page ID
                                 #:2060

                             FLYER #1A
 8X10 PEH FREEWAY HAZARD: EDUCATIONAL FLYER
                  (ENGLISH)
Case 2:20-cv-02291-DOC-KES Document 147-1 Filed 07/14/20 Page 3 of 5 Page ID
                                 #:2061

                             FLYER #1B

 8X10 PEH FREEWAY HAZARD: EDUCATIONAL FLYER
                  (SPANISH)
 Case 2:20-cv-02291-DOC-KES Document 147-1 Filed 07/14/20 Page 4 of 5 Page ID
                                  #:2062



                              FLYER #2A
5X7 PEH FREEWAY HAZARD: WARNING FLYER (ENGLISH)
 Case 2:20-cv-02291-DOC-KES Document 147-1 Filed 07/14/20 Page 5 of 5 Page ID
                                  #:2063



                              FLYER #2B
5X7 PEH FREEWAY HAZARD: WARNING FLYER (SPANISH)
